Citation Nr: 0517567	
Decision Date: 06/28/05    Archive Date: 07/07/05

DOCKET NO.  01-06 991	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia



THE ISSUE

Entitlement to service connection for degenerative disc 
disease of the lumbosacral spine.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

C. Fetty, Counsel



INTRODUCTION

The veteran had honorable active service from June 1952 to 
June 1954.

This appeal arises from an August 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia that determined that a claim of entitlement 
to service connection for degenerative disc disease of the 
lumbosacral spine was not well grounded.  Later decisions 
denied the claim on the merits.  The veteran has appealed to 
the Board of Veterans' Appeals (Board) for favorable 
resolution.

In October 2002, the Board undertook development of the 
evidence, including offering the veteran a VA examination, 
which was conducted in January 2003.  Since then, the 
regulation authorizing the Board to develop evidence was 
invalidated.  See Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  In 
September 2003, the Board remanded the case so that the RO 
could consider the new evidence. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In October 1999, a VA physician opined that it was "quite 
possible" that the veteran had injured his low back at the 
time of his in-service motorcycle accident that fractured the 
left femur.  In January 2003, upon examination of the veteran 
and review of the medical history of the case, another VA 
physician found no such low back injury during active service 
and no link between current back disability and service.   

The veteran has offered another theory for service connection 
that has not been addressed by a physician.  He has argued 
that his altered gait, secondary to service-connected left 
femur fracture, has aggravated his low back disorder.  The 
law allows service-connection when a service-connected 
disability aggravates a non-service-connected disability.  
See Carpenter v. Brown, 8 Vet. App. 240, 245 (1995).  
Moreover, VA's duty to assist includes obtaining an opinion 
addressing this issue.  38 U.S.C.A. § 5103A (d).

The claim is therefore remanded for the following action:

1.  The AMC or RO should return the 
claims file to the physician who 
conducted the June 2000 and January 2003 
compensation and pension examinations.  
If that doctor is not available, a 
qualified substitute may be used.  The 
doctor is asked to review the claims file 
and answer the following:

Is it at least as likely as not (50 
percent or greater probability) that 
the veteran's altered gait is the 
result of the service connected left 
femur fracture, and if so, is it at 
least as likely as not that the 
altered gait aggravated (made 
permanently worse) the degenerative 
disc disease of the lumbosacral 
spine?  

The doctor should offer a rationale 
for any conclusion.  If the question 
cannot be answered, the doctor 
should state the reason.  The 
veteran may be reexamined if needed.  

2.  After the development requested above 
has been completed to the extent 
possible, the AMC or RO should 
readjudicate the claim of entitlement to 
service connection for degenerative disc 
disease of the lumbosacral spine.  If the 
benefits sought remain denied, a 
supplemental statement of the case should 
be issued.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  The veteran has the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp 2004).



	                  
_________________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


